SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1008
CA 12-00276
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND MARTOCHE, JJ.


LARRY SHOWERS, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

THE DELANEY GROUP, INC., DEFENDANT-APPELLANT.


HODGSON RUSS LLP, BUFFALO (KYLE C. REEB OF COUNSEL), FOR
DEFENDANT-APPELLANT.

ROBERT E. LAHM, PLLC, SYRACUSE (ROBERT E. LAHM OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oswego County (James
W. McCarthy, J.), entered August 23, 2011 in a personal injury action.
The order, insofar as appealed from, denied that part of defendant’s
motion seeking summary judgment dismissing plaintiff’s Labor Law § 200
and negligence causes of action.

     Now, upon reading and filing the stipulation discontinuing appeal
signed by the attorneys for the parties on July 20 and 23, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court